Citation Nr: 1541534	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased apportionment of VA disability benefits on behalf of the Veteran's minor child, C.B.S.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1971, and from August 1972 to May 1973.  The Appellant is the Veteran's ex-wife and custodial parent of C.B.S., and is seeking increased apportionment benefits on behalf of C.B.S.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an increased apportionment of VA disability benefits in excess of $200.00 per month for the Veteran's then-minor child, C.B.S., who was born in October 1990.  The Board notes that C.B.S. turned 18 years of age while this appeal has been pending.
 
The Appellant requested a Board personal hearing, which was scheduled for April 30, 2012.  Because the Appellant failed to appear at the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2015); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996). 

The Board observes that the Appellant is unrepresented in this appeal before the Board.  The Veteran is represented by Disabled American Veterans  (DAV), as reflected above.

In July 2012, the Board remanded this appeal for additional development, which has been completed.


FINDING OF FACT

In October 2012, the Appellant was most recently asked to provide evidence pertinent to her claim for increased apportionment, including financial status reports; more than a year has lapsed since that request, and she has not responded.  The Appellant has not communicated with VA since July 2009.


CONCLUSION OF LAW

By failing to submit the requested critical evidence needed to properly adjudicate her claim, the Appellant has abandoned such claim, and her appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application, VA must provide specific notification of how to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014).  However, VA's duties to notify and assist do not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, VA's duty to notify and assist is not applicable to this claim and need not be further addressed. 

The Board notes that the Appellant may not have received a copy of the March 2013 SSOC (supplemental statement of the case), as the mail was returned to the RO.  However, this is a simultaneously contested case, and notices regarding such claims are to be sent to the last address of record, which will constitute sufficient evidence of notice.  38 C.F.R. § 20.504 (2015).  The SSOC was sent to her last address of record, and nothing has been received suggesting this information is incorrect.  Accordingly, she was adequately notified that the claim had been readjudicated and would be returning to the Board.

Increased Apportionment

The appellant submitted a claim for increased apportionment in December 2007.  She was already in receipt of an apportionment for the minor child, C.B.S., but sought an increased amount, alleging that the Veteran was not paying any other support.  The RO denied this claim because it could cause an undue financial hardship for the Veteran, who is in receipt of VA disability compensation. 

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2015). 

VA regulations provide for two types of apportionments.  The first is a "general" apportionment, as set forth in 38 C.F.R. § 3.450.  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993). 

The second is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for an apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

Since this case involves a claim to an increased apportioned share of the Veteran's VA benefits, and the underlying apportionment has already been established, 38 C.F.R. § 3.453 (2015) applies because it governs such determinations of the rate of apportionment, which refers the rater to section 3.451.  Under 38 C.F.R. §§ 3.453  and 3.451 (2015), the hardship of the parties is to be considered for the purpose of determining the rate or amount of apportionment.

The Appellant filed a claim for an increased apportionment in December 2007.  The claim was denied in March 2008, which she appealed.  She formally appealed to the Board after an SOC (statement of the case) was issued, by filing a VA Form 9 in August 2008.  An SSOC was issued in July 2009.  

The record contains an email conversation between the Appellant and RO staff that took place in July 2009, as well as a Request for Approval of School Attendance (VA Form 21-674) dated and received in July 2009, which are the last communications from the Appellant that are contained in the record.  

In January 2010, the RO sent the Appellant a letter, asking for clarification of an issue she had raised in one of her letters, to which she did not respond.  The Board remanded this matter in July 2012 so that updated financial information could be obtained from both parties.  The Veteran submitted the requested paperwork, but no response was received from the Appellant.  After the requested development was completed, the March 2013 SSOC was sent to both parties.  Thereafter, the Veteran submitted argument in favor of VA's decision not to grant an increase.  

As mentioned above, hardship of the parties must be taken into consideration when determining the rate at which apportionment is to be paid.  38 C.F.R. § 3.453 (2015).  The Appellant has provided some information regarding her finances, but not enough to adequately determine whether a financial hardship is present.  She has not provided such information, and the Board is therefore presented with a less than complete factual background due to her failure to cooperate.  Thus, proper adjudication on the merits is frustrated.  

When evidence is requested in connection with a claim and is not furnished within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a) (2015).  This regulation is clear and unambiguous, and mandates a finding of abandonment.  Hurd v. West, 13 Vet. App. 449 (2000); Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Notably, the Court has recently held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).

Hence, the Board has no recourse but to conclude that the Appellant has abandoned this claim. See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking an increased apportionment on behalf of minor child C.B.S. is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


